                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONTANA                            3/28/2019


                                 HELENA DIVISION

 GAYNELL M. BRUCK,

                             Plaintiff,              No. CV-18-62-H-SEH

 vs.
                                                     ORDER

 TARGET CORPORATION, a
 Minnesota Corporation,

                             Defendants.

       The Court conducted a conference call with counsel of record on March 28,

2019, at which Plaintiffs counsel withdrew the pending motion to compel. 1

       ORDERED:

       Mrs. Bruck's Motion to Compel Discovery Responses From Target

Corporation2 is WITHDA.

       DATED this ~ y of March, 2019



                                                 United States District Judge

       1
           Doc. 34.
       2
           Doc. 34.

                                           -1-
